App. Dept., Super Ct. Cal., County of Los Angeles;
App. Dept., Super. Ct. Cal., County of Santa Cruz. Petitioners did not seek to have the Appellate Department certify their cases to the Court of Appeal pursuant to California Penal Code § 1471 and California Rules of Court 62 and 63. Accordingly, the decisions of the Appellate Department are not “[f]inal judgments . . . rendered by the highest court of a State in which a decision could be had . . . ,” 28 U. S. C. § 1257, and the petitions for writs of certiorari to their respective courts are dismissed for want of jurisdiction. See Banks v. California, 395 U. S. 708 (1969).